COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: ROSA SERRANO, 
 
RELATOR.


§
 
§
 
§





No.
    08-11-00294-CV
 
ORIGINAL
    PROCEEDING




ON PETITION
    FOR WRIT OF MANDAMUS








 


§
 


 






 



MEMORANDUM  OPINION
 
Relator, Rosa
Serrano, pro se, is requesting that
this Court issue a writ of mandamus against the Honorable Barbara Perez, Judge,
of the Justice of the Peace Court Number Five of El Paso County.  Because this Court’s mandamus authority does
not include the Respondent in this case, the petition is Denied.  See
Tex.Gov’t Code Ann. § 22.221(b)(West
2004).
 
 
January 18, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.